 ELECTRIC MOTORS AND SPECIALTIES, INC.131tor, in writing,that it will comply with the foregoing recommendations,the NationalLabor Relation Board issue an order requiring the Respondent to take the actionaforesaid.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminerof the National LaborRelationsBoard, andin order to effectuate the policiesof theNationalLabor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOTdiscourage membership in AmalgamatedClothingWorkers ofAmerica, AFL-CIO, or anyother labor organization,by dischargingor refusingto reinstateany of ouremployees,or in any manner discriminating in regard totheir hire or tenure of employment,or any termor conditionof employment.WE WILL NOTinterrogate employees concerning their interest in, and inten-tions with respect to,joining the above-named or any other labor organization,in a manner constituting interference,restraint,or coercion violative of Sec-tion 8(a)(1) of the Act.WE WILL NOTthreaten discharge of employees who are identified with theabove-namedUnion,or any otherlabororganization.WE WILL NOTpromise economic benefits to employees for refraining fromunion activities.WE WILL NOTin any other manner interferewith,restrain,or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations,to join or assist the above-named or any other labor organization,to bargain collectively through representatives of their own choosing,to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection,and to refrain from any and all such activities.WE WILLoffer to Steve Harden immediate and full reinstatement to hisformer or a substantially equivalent position without prejudice to seniority andother rights and privileges,and make him whole for any loss of pay suffered asa result of the discrimination against him.All our employees are free to become,remain,or refrain from becoming or re-maining, members ofthe above-namedUnion, or any otherlabor organization.MANGEL STORES CORPORATION AND SHOPPER'SFAIR OF COLUMBIANA, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 614 ISTACenter, 150 West Market Street,Indianapolis,Indiana,Telephone No. Melrose 3-8921,if they have any question concerning this notice or compliance with itsprovisions.ElectricMotors and Specialties,Inc.andInternational Unionof Electrical,Radio & Machine Workers,AFL-CIO,and itsLocal997.Cases Nos. 13-CA-5692 and 13-CA-5838. October 26,1964DECISION AND ORDEROn April 8, 1964, Trial Examiner Benjamin B. Lipton issued hisDecision in the above case, finding that the Respondent had engagedin and was engaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.149 NLRB No. 16. 132DECISIONSOF NATIONALLABOR RELATIONS BOARDHe also found that Respondent had not engaged in other unfair laborpractices alleged in the complaint and recommended that those alle-gations of the complaint be dismissed.Thereafter, the Respondentfiled exceptions to the Decision and a supporting brief and the Gen-eral Counsel filed a reply brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner, except as modified herein.2We find merit in the Respondent's exceptions to the Trial Ex-aminer's finding that Respondent discriminatorily reduced employeeHirschbiel's rate of pay from her premium pay on another job fromwhich she was transferred. In so finding, the Trial Examiner reliedparticularly upon the Respondent's hostility toward Hirschbiel's un-ion militancy and her vigorous presentation of grievances in her roleas the Union's chief steward, and concluded that the reasons ad-vanced by the Respondent for the wage reduction were fallacious anddiscredited.From January 1951 to November 1962, Hirschbiel worked in themachine shop.She received premium pay of $1.671/2 for her classi-fication in wage group IV and was 1 of only 5 women of some 100 to150 women in the plant who received this top pay. In November1962 she was transferred to the punch press department into a classi-fication in wage group VI for which the standard rate is $1.50 andthe premium rate is $1.57.At that time she was told that her ratewould remain at $1.671/2.'The Respondent has excepted to the credibility findings madeby the Trial Examiner.It Is the Board's established policy, however,not to overrule a Trial Examiner's resolu-tions with respect to credibility unless, as is not the case here,the clear preponderance ofall the relevant evidence convinces us that the resolutions were incorrect.Standard DryWall Prodacts,Inc.,91NLRB 544, enfd188 F 2d 352(C.A. 3)In the absence of exceptionsby the General Counsel tothe Trial Examiner's findingsthat Respondent did not violatethe Act withrespect to the issuance of a reprimand toGrace Baker,we shall adopt such findings,pro forma,and shall dismiss that allegationof the complaint.2Member Brown would not reach the merits of the case at this timeThe charges filedby the complainants herein alleged discriminatory treatment by Respondent.But, thecomplainants had previously filed grievances about the very same conduct under acontractual grievance procedure available to them and then, without exhausting thatgrievance procedure, filed these charges.For reasons stated by him inThor Power ToolCompany,148 NLRB 1379,he agrees with Respondent that the "purposesof the Actwill be better served by leaving the parties to the remedies"of their grievance procedureand would defer a decision on the merits of this case until the complainants process theirgrievances through the grievance-arbitration proceduresof the contract. ELECTRIC MOTORS AND SPECIALTIES, INC.133A formal grievance on this transfer was processed through finalarbitration and the arbitrator held that the transfer of Hirschbiel inNovember 1962 was not discriminatory.Hirschbiel was unable to make the standard of production on thisjob, and she was transferred to another job in another department onJune 24, 1963.At that time she was informed that, although herrate of pay was over the standard rate for the job to which she wasassigned, her pay would be kept at the same rate subject to reconsid-eration at a later date.After 1 month on this job, during which shehad not met the production standards, on August 22 Hirschbiel's ratewas reduced to $1.50, the standard rate for the classification in whichshe had been working since November 1962.It is clear that, as found by the Trial Examiner, Hirschbiel was avery active and vigorous spokesman for the Union, and we haveaffirmed the Trial Examiner's conclusion that the Respondent haddiscriminated against her in violation of the Act by its written repri-mand of September 11, 1962, which was prejudicial to her job se-curity.These facts, at most, may raise suspicions that the Respond-ent was unlawfully motivated, but suspicion will not support a find-ing that the Act has been violated.The initial transfer in November 1962 from a job in a higher wageclassification to one in a lower wage group has been held by an arbi-trator, under the procedures provided for by the contract, not to havebeen discriminatory, and it is not alleged in this proceeding to havebeen so.The record, therefore, shows that Hirschbiel was lawfullytransferred to lower paying jobs, that for approximately 9 monthsshe was continued at a rate of pay higher than that allocated to thejobs despite her inability to attain the standard of production, andthat finally the Respondent reduced her rate of pay to the rate of thejob she was performing.On these facts, we find that the GeneralCounsel has not sustained his burden of proving that the reductionwas discriminatorily motivated and shall dismiss this allegation ofthe complaint.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts, as itsOrder, the Order recommended by the Trial Examiner and ordersthat the Respondent, Electric Motors and Specialties, Inc., its of-3In adopting the Trial Examiner's finding that Respondent issued an Unwarrantedreprimand to Betty Gaff which under Respondent's rules might detrimentally affect heremployment status, we do not pass on or adopt his finding that even if Respondent had agood-faith belief that Gaff violated a valid published rule of Respondent,itwould stillhave violated the Act. Inasmuch as we agree with the Trial Examiner's finding thatRespondent had granted Gaff permission to leave the plant and therefore did not have agood-faith belief that she had violated the rule,we deem it unnecessary to consider sucha hypothetical matter. 134DECISIONS OR NATIONAL LABOR RELATIONS BOARDficers, agents,successors,and assigns,shall take the action set forthin the TrialExaminer'sRecommendedOrder, withthe followingmodifications :1.Delete in paragraph 1(a), on the fourthline thereof,the fol-lowing : "by reducing their wages,".2.Delete paragraph 2(a) in its entiretyand renumber the remain-ing paragraphs accordingly.3.Delete from the first, substantive paragraphof the notice, on thethird line thereof, the following : "reducing their wages, or".4.Delete paragraph 5 of the notice.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA hearingwas held beforeTrialExaminer Benjamin B.Lipton on December 3,1963,' inGarrett,Indiana, involving allegationsby theGeneral Counsel that Re-spondent violated Section 8(a)(1), (3),and (4)of theAct.'All partiespartici-pated in the hearing,waived opportunity to argue orally on the record, and filedbriefs withme which have been duly considered.Uponthe entire record in the cases,and from my observation of the witnesses,including their demeanor on the stand,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is engaged in the manufacture of electric motors and specialties inGarrett,Indiana.During the year preceding issuance of the complaint,Respondentsold and shipped directly in interstate commerce materials valued in excess of $50,-000.Respondent admits, and I find,that it is engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Charging Party, International Union of Electrical,Radio & Machine Workers,AFL-CIO, and its Local 997,herein jointly called the Union,is a labor organi-zation within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Issues; contentions;prefatoryfindingsIn substance,three instances of unlawful discrimination are alleged:(1) the issu-ance of a written reprimand to Betty Gaff because she left the plant during workinghours to attend and give testimony,under subpena, at a prior Board unfair laborpractice hearing, "and/or" because of her union activities;(2) the issuance of awritten reprimand to Grace Baker because she assisted in locating Gaff duringworking hours at the plant when Gaff was being summoned to testify,"and/or"because of Respondent's "belief" that Baker was engaged in union activities; and(3) the reduction of the pay rate of Virginia Hirschbiel because she gave testimonyat the prior Board hearing,"and/or"because of her union activities.In addition,a written warning to Hirschbiel because she engaged in union"and/or"protectedconcerted activity is alleged independently as an act of restraint and coercion.'All dates are in 1963,unless otherwise indicated.2 In Case No 13-CA-5692,the charge was filed on June 18 and served on June 21; inCase No. 13-CA-5838,the charge was filed on August 26 and served on August 29. Theconsolidated complaint herein was issued by the General Counsel on October 22.Re-spondent's objection,In its answer,to the consolidation of the cases is denied as withoutmerit. ELECTRIC MOTORS AND SPECIALTIES, INC.135The significance of a formal reprimand or warning is reflected in the schedule ofplant "regulations" posted by Respondent.The following excerpts illustrate thedegrees of discipline provided for specific offenses:Regulations1st offense2d offense3d offense2. Insubordination. --- - - - - - - - - - - - - - - - - - - - - - - - - - -r10Fighting on premises--------------------------Discharge1week off to discharge.11.Use of abusive, threatening, or profane lan-guage to superior.12Leaving plant during working hours withoutpermission.13Leaving place of work during working hours3 days off-----------------Reprimand---------------Reprimand---------------DischargeDischarge.Reprimand-ischargeexcept for reasonable time spent in going torestrooms and clunking facilities14.Loitering ni,estrooni or in plant during work-Reprimand ---------------3 days off---Discharge.ing hours¨19.Rest period regulation violations--------------Reprimand ---------------Warning----Discharge.r22.Habitual tardiness-reporting late for wort:---r¨Warning------------------Reprimand-Discharge.¨r24 Individual who is unable to meet productionstandards and quotas.rWarning------------------DischargeAs reflected in its pleading and in its brief, Respondent denies that it committedany unlawful conduct and affirmatively defends, as follows: Gaff and Baker werereprimanded for violation of specific plant rules, numbered 12 and 13, respectively,supra.Hirschbiel was given a written warning for cause (i.e., allegedly for loudtalking and disrespect to a supervisor while discussing a grievance as the Union'schief steward).Her wages were reduced to the proper pay rate on the job to whichshe had been transferred, and the transfer itself is not alleged by the General Coun-sel as a discrimination. All these matters, involved in the present case, were formallypresented as grievances andfinally disposed ofas provided in the grievance-arbitra-tion procedure of the existing contract with the Union.Respondent further assertsthat the Union filed these charges with the Board deliberately to harass Respondent,to avoid trial of these matters before "the impartial tribunal selected by the par-ties" under the contract, and "to avoid an election to determine the wishes of" Re-spondent's employees as to the identity of their bargaining representative under theAct.'The Union (certitfied by the Board on October 31, 1961) executed with Respond-ent on March 9, 1962, a collective-bargaining contract which expired on Febru-uary 26, 1963, but which the parties thereafter continued in force on a day-to-day3 The parties requested that notice be taken of a Trial Examiner's Decision involvingRespondent (issued August 23, 1963, in Case No 13-CA-5368 [149 NLRB No. 1251) follow-ing an unfair labor practice hearing held May 15 through 17, 1963.That case involvesin part alleged violations of Section 8(a) (1) in connection with warnings and reprimandsto employees, including Hirschbiel and Gaff. (The Trial Examiner's Decision states thatfive of these disciplinary actions were made the subject of grievances and processed pur-suant to the contract procedure.)Also involved in the prior case are allegations of inter-rogation, surveillance, threats, and company sponsorship of a decertification petition , dis-criminatory discharge of two employees ; and a refusal to bargain by Respondent.TheTrial Examiner found violations only as to the company sponsorship of the decertifica-tion petition and the refusal to bargain, and recommended dismissal of all other allega-tions.Exceptions were filed by all parties and the case is presently pending before theBoard(The formal (and public) files of the Board reveal that a decertification petitionin Case No. 13-RD-533 was filed on December 16, 1962, and dismissed by the RegionalDirector on March 15, 1963, on the ground of inappropriate unit ; and on October 14, 1963,a certification petition was filed in Case No. 13-RC-9728 by the International Union ) Iam, of course, not bound by the findings of the Trial Examiner in the earlier case, andtake notice only of formal and undisputed facts in that proceeding and matters of publicrecord as are relevant to the issues herein. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDbasis.The contract in substance provides,inter alia,that the Company shall notdiscriminate against any employee because of his union membershipor activity(article II) or for any reason(article III,section 3),and that employees shallcomply with the posted rules(article III, section 2.)The pertinent portions of thedetailed grievance procedure under article IV may be summarized, viz:Section 1."Should any grievance arise between the Company and any employeein the bargaining unit,in regard to the meaning or application of the provisions ofthis agreement,there shall be no lockout,strike,.or other interference withoperations...;but such grievance shall be settled in accordance with thefollowing procedure...."Understep 1,the employee presents his grievance to his immediate supervisor foradjustment.Understep 2,the grievance is reduced to writing by the employee andreferred to the local union president or vice president who presents the grievance tothe plant superintendent or assistant superintendent for decision.Understep 3,the grievance is referred to an International representative of the union who pre-sents it for decision at a meeting with management representatives.Understep 4,if the grievance "is not settled during the first three(3) steps," then the matter indispute"shall, at the request of any interested party,"be submitted to final andbinding arbitration,as described in detail.Specific time limitations,varying from 2 to 10 days,are provided between eachstep of the procedure from the occurrence of the grievance to the appointment ofan impartial arbitrator.Section2 provides that-"Any claim,difference or disputenot presented or prosecuted within the time allowed at any step shall be deemedabandoned and shall not thereafter be the basis of any claim,or grievance.Anygrievance not appealed from the decision made by the company representative atany one step of the foregoing grievance procedure to the following step within thetime provided shall be deemed to have been abandoned and to have been conclu-sively settled upon the basis of the last decision of the company representative. IftheCompany does not answer a written grievance within the time provided thegrievance shall be treated as allowed."Section 3provides that-"...no claim orgrievance of any party under this contract,including all employees in the bargain-ing unit,shall be recognized or given any consideration unless it is presented andprosecuted in accordance with the grievance procedure provided in thisArticle."Section4 provides that-"All settlements of grievances shall be reduced to writingand shall be signed by a representative of each party."Section7 provides that-"No employee shall pursue any remedy at law against the Company or the Unionunder any provision of this contract,until as a condition precedent to such action,he shall have first exhausted his remedies under the grievance procedure hereinaboveprovided."Pursuant to the contract,grievances (on the Union's"Grievance Form") werefiled byGaff, Baker,and Hirschbiel concerning the reprimands,warning and wagereduction,the same as are in issue herein.The Gaff and Baker grievances pro-gressed to step 3,under which an inconclusive meeting was held between manage-ment and union representatives.As to both Hirschbiel grievances,documents inevidence reflect actions taken under step 2.It is clear that all four grievances weredenied by Respondent,that no actual solution or settlement(pursuant to article IV,section 4) was effected,and that no party submitted a request for arbitration underprovisions in step 4.Board and court decisions,particularly those of more recent vintage,' have placedincreasing emphasis upon congressional policy indicating the desirability5of resolv-ing grievance disputes through media devised by the parties themselves in the col-lective-bargaining process, such as in the form of contract grievance proceduresleading to binding arbitration.This policy, however,was nowhere held to detractfrom the exclusive authority given the Board to adjudicate unfair labor practicecharges, as expressed in Section 10(a) of the Act' In those cases in which theBoard has declined to proceed and has instead deferred to the grievance-arbitrationAE g.,Steelworkers V. WarrierfGulf Co , 363 U.S. 574 ;Carey v. Westinghouse ElectricCorp.,375 U.S. 261;Smith v. Evening News,371 U.S. 195; and Board cases cited,infra.51n Title II of the Act(the Board's authority is embraced in Title I),Section 203(d)provides that "Final adjustment by a method agreed upon by the parties is hereby de-clared to be the desirable method for settlement of grievance disputes arising over theapplication or interpretation of an existing collective-bargaining agreement "0 In Section 10(a) it is provided that the Board'spower to prevent unfair labor prac-tices "shall not be affected by any other means of adjustment or prevention that has beenor may be established by agreement,law or otherwise." ELECTRIC MOTORS AND SPECIALTIES, INC.137machinery of a contract,ithas done so on the basis of its"considerable discretion"to give effect to broad congressional objectives and to fundamental purposes of theNational Labor Relations Act.Such Board decisions appear to fall generally into three groups:(1) Refusal-to-bargain issues:For example, where a party sought to avoid the grievance provisionsin a contract and filed charges to have the Board intervene in the matter, the partywas held to have violated its statutory bargaining obligation and required to pro-ceed under the contract.'And where a party insisted that the dispute be settledwithin the framework of the contract's grievance machinery, which specificallycovered the subject and had been properly invoked, the Board dismissed the refusal-to-bargain allegation against such party, and required that "full play" be given tothe procedures of the contract.'(2)Honoring an arbitration award,to which theparties were bound, rendered on the same subject matter as that before the Board,where the arbitration procedures were fair and regular and the result was not clearlyrepugnant to the policies of the Act.' (3) Withholding Board decision to permitexhaustion of grievance-arbitration proceduresin a contract."Respondent's position " is that the four grievances involved were "finally dis-posed of," i.e., "conclusively settled" by default of the employees in failing to presstheir cases further within the grievance machinery.There is thus no situation herefor deferring decision on the merits to permit "full play" or exhaustion of thecontract procedures.The actual question presented, therefore, is whether theasserted "settlement" of the grievances on the basis of an imputed abandonmentby the grievants, or the operation of a contractual waiver, may be honored underBoard doctrine." It would appear not.As shown, the Board's discretionary ac-ceptance of an arbitration award in certain cases was dependent upon the ex-istence of procedural regularity and fairness in the arbitration proceeding.Thusimplicit is a precondition that the matter had been litigated before the arbitratorand impartially resolved.Here, there was no arbitration nor anything equiva-lent.In effect, no more was involved than a direct approach by the com-plainants to the Respondent in an effort to have the disciplines rescinded and arefusal by the Respondent to do so. In an analogous case," because it was "hardlya substitute for an arbitration proceeding," the Board 14 refused to accord deferencetoa negotiatedsettlement between the employer and the union at step 2 of thecontract grievance procedure, reducing a disciplinary discharge to a 30-day layoff,but which was unacceptable to the employee."My conclusion here, consistent withexisting precedents,is that Respondent's contention must be rejected.B.Gaff and BakerOn May 17, at 3:30 p.m., toward the close of the hearing in the prior unfair laborpractice case,supra,the General Counsel's attorney requested Dorothy Carter, fieldrepresentative for the International Union, to pick up Betty Gaff at Respondent's7 Purex Corporation, Limited,123 NLRB 1507.8E g.,Montgomery War d R Co, Incorporated,137 NLRB 418;Hercules Motor Corpora-tion,136 NLRB 1648;McDonnell Aircraft Corporation,109 NLRB 930, 935;Consoli-dated Aircraft Corporation,47 NLRB 694, 704 (concerning the Section 8(a) (5) issue).9 E.g.,Spielberg Manufacturing Company,112 NLRB 1080 (the lead case);InternationalHarvester Company,138 NLRB 923, enfd.sub nom.Thomas D. Ramsey v N.L.R B.,327F. 2d 784 (C.A.7) ; Raleys, Ino. d/b/a Raley's Supermarkets,143 NLRB 256 (appliedin Board representation cases).And seeThe Youngstown Cartage Company,146 NLRB305, footnote 410E.g ,DubeManufacturingCorporation,142 NLRB 431;Pacific Tile and PorcelainCompany,137 NLRB 1358, 1365 (involving a representation case issue) ;ConsolidatedAircraft Corporation,47 NLRB 694, 704 (dismissalwithout prejudiceof the Section8(a) (3) issue)."It does not appear that the same contention was advanced by Respondent or ruledupon by the Trial Examiner in the prior proceeding,supra,as to the issues there of thereprimands and warnings to employees which were also the subject of grievances underthe contract.111 do not find a clear and unequivocal waiver in the contract of the right to file chargeswith the Board. It is unnecessary to pass upon whether such an express waiver, if made,would be binding upon all parties.13Pontiac Motors Division, GeneralMotorsCorporation,132 NLRB 413.14Member Leedom dissenting.15 See alsoGreenwood Farms, Inc.,140 NLRB 649, footnote 1. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant for testimony to be given on rebuttal.Carter drove a few blocks to the plantand went in through the employees'entrance at Hamsher Street."No one ap-peared to be in the offices near the entrance and, from the threshold,Carter calledout and beckoned to an employee, Grace Baker, at work about 12 feet away.(Baker, who was not a union member, did not know Carter or Gaff,nor did theyknow her.)Baker walkedover.Cartersaid that she wanted to speak to someonein charge.Baker took Carter a few steps to the office of Jon Buckles,a tool de-signer, explaining to him that"this lady" wanted someone with authority.Cartertold Bucklesshe came to get Betty Gaff and had a car waiting.Baker,as she testi-fied, thought there was a personal emergency,and immediately undertook herself 17to seek out Betty Gaff."Proceeding through several departments in the plant andmaking inquiries alongthe way,Baker found Gaff, and told her-"There is a ladyin the office that has a car waitingfor you."Baker then returned to her workstation, having been gone about 3 to 5 minutes.Gaff, on receiving the information,took her coat and promptly came to where Carter was waiting.In the meantime,Buckles had gone through the plant looking for one of theexecutives and returned to tell Carter that he could not find anyone just then."Shortly thereafter,Plant Superintendent Noel Muhn returned to his office locatednear the entrancewhere Carterwas standing.Carter approached him and relatedthat she hadcome to take Gaff to the hearing.At the moment he could observeGaff walkingtoward the door holding her coat.Cartertestified that after statingher purpose to Muhn,she asked,"Do I have your permission";and Muhn replied,"Well, I suppose so, if you needher, take her."Gaff testified that as she came byshe saw Carter and Muhn at his officedoor, that when Cartercame over to hershe asked if it was all right for her to go, andthat Cartersaid, "Yes, I have per-mission." i"Theythen left the plant "lGaff was brought to the hearing,learnedthat she was no longer needed,and was returned to the plant.She had been awayfrom her work about 45 minutesLater in the day,she approached Muhn andtold him she had forgotten to check out.Muhn said that it was all right and thather supervisor had taken care of her timecard.Also that day,Muhn questionedBaker whetherCarterhad come over to talk to her.Baker indicated that her at-tention had been calledby "thatlady" and that she had walked over to Carter.Bearing the date of May 21, Carter received from William J. Morrill(called"Jerry"),an official of Respondent,and son of the company president,a letterwhich stated in part:Mrs. Carter:On Friday May 17, 1963,Mrs. Carter while assisting in theUnion's presentation at a NLRB hearing...left the building in a great hurryat approximately 4 P.M. It should be noted in exiting the building that shepassed most of the members of management who were attending the hearing.A few moments later she presented herself at the employees'entrance of theplant.From this entry way she summoned an employee from the floorwho escorted Mrs. Carter to the entrance of Mr. Jon Buckles'office who is atool designer in our employment.Mr. Buckles left his office to contact ourPersonnel Office and returned to tell Mrs. Carter that he didn'tknow the lo-10 Carter testified this was the only entrance she knew (although the main entrance tothe plant was on King Street) ; that she had entered the same way that morning to callfor another witness; that upon entering then she had seen Personnel Manager ChesterLudwig in a nearby office, related her mission, and asked him if she was in the rightplace ; and that Ludwig had said it was all right, left, and returned with the witnessshe sought17Without stopping to consult her supervisor who was available in her department.1"Carter testified that upon first speaking to Baker, she indicated that she had been sentby the Board to pick up Betty Gaff and take her back to the hearing.While this appearsto conflict with Baker's testimony, it is not of material import. I credit Carterand alsobelieve that Baker was confused and honestly gave the impression she received.19Many of the plant officials were at the Board hearing.=0Malin testified that in talking to Carter he merely remark, "Oh," and that he as-sumed Gaff had received permission from her immediate supervisor to leave the plant Itis fully corroborated that from the outset Carter wasseeking permissionfrom someone inauthority to secure Gaff for the Board hearing. It is also shown that Gaff herself in-quired and was told by Carter thatpermissionwas obtained. In all the circumstances,I find Carter's version themore plausible, and credit her as against Muhn.21Buckles testified, inaccurately, that Carter and Gaff had left the plantbeforeMuhnhad returned to his office. ELECTRIC MOTORS AND SPECIALTIES, INC.139cation of the management personnel. . . . [H]owever, at this time Betty Gaffescorted by the aforementioned employee appeared at the door and Mrs. Carterleft immediately with Betty.It should be noted that henceforth we wish International Representativeswho have business in our plant to make their entry to our plant from the KingStreet entrance and to present their request to the secretary in the PersonnelOffice who will contact the proper authority to approve or disapprove theUnion Representative's request.We feel that the Union's individual Representative had some cause to beagitated, however, even common courtesy would be expected to allow sufficienttime for Mr. Buckles to secure the highest authority in the plant, Mr. Muhn.Untortunately as a result of this incident, management is forced to repri-mand Grace Baker and Betty Gaff under the posted plant regulations 13 and12 respectively.Gaff, on May 21, received a formal notice of reprimand, which stated: "Viola-tion of Company Regulation No. 12 leaving plant during working hours withoutpeimission on Friday, May 17, 1963."Thereafter, she filed a written grievance,to which Superintendent Muhn sent the following reply:TO: Betty GaffSUBJECT: Grievance of ReprimandYou failed to check out with your supervisor Mr. Joe Severin, and alsoneglected to punch your timecard out before leaving the plant.Leaving theplant during working hours without permission is in violation of Companyregulation No. 12 and wariants as first offense, a reprimand.The writer did not grant permission to Betty Gaff for purpose of leaving theplant.Relief denied.On May 16, before leaving the plant to testify, Gaff showed her subpena from theBoard to her supervisor, Cramer, who made no comment, and she left.22 On May 17,when notified by Baker, she left her department without attempting to speak toher immediate supervisor.However, as I find, it was perfectly reasonable for Gaffto assume that she was permitted to leave.A company employee, Baker, whomshe did not know, had come to summon her.Muhn later saw her and knew shewas going to testify.She inquired and was told by Carter that she had permis-sion,presumably of Muhn with whom she had seen Carter talking.And she hadspecifically obtained approval to respond to the subpena from her foreman the daybefore.While Respondent's reply to her grievance states that she failed to checkout with her supervisor, Joe Severin, it may be noted that there was apparently nosupervisor present in the department at the time."Also mentioned in the grievancereply was Gaff's "neglect to punch her timecard out," although Muhn had told herthe same day that it was "all right."Gaff has 10 years' service with Respondent.Her job security would obviouslybe affected by the reprimand.It is evident, under any view of the facts, that Re-spondent was applying its plant rule to Gaff in a highly technical manner and with-out regard to ordinary fairness from the employee's standpoint.However, as Ihave found, Gaff did have permission to leave from "the highest authority in theplant,"Muhn, so that the reason given for the reprimand, in company regulation12, was unwarranted.Gaff was an officer in the Local Union. She was directly involved in the com-plaint and had testified against Respondent the day before her alleged misconducton May 17. As revealed in its May 21 letter to Carter and similarly reflected inits brief, Respondent was resentful of the manner in which this union agent enteredthe plant and undertook to secure Gaff for the Board hearing. It stated that "asa result of this incident, management is forced to reprimand Grace Baker and BettyGaff under posted plant regulation 13 and 12 respectively."The criticism of Car-ter that she did not allow sufficient time "to secure the highest authority in theplant,Mr. Muhn" is without foundation and plainly contrary to the evidence.Buteven under Respondent's version of the facts, there is no reasonable ground toattribute to Gaff any degree of responsibility for Carter's conduct.21Prior to that hearing, she had been permitted, upon request, to take time off to dis-cuss her testimony with the General Counsel's attorney.23Crnmer was not there, and her other supervisor, Severin, was out of the departmentand wastold when lie returned that Gaff had already left. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDIn responding to the subpena and the General Counsel's request to appear andtestify at the Board hearing in the afternoon on May 17, Gaff was unquestionablyengaging in anactivity within the protection of Section 7 of the Act"Yet it can-not be said that she had an absolute right to leave the plant at will for such pur-pose during working hours.The problem, as recently stated by the Board," is oneof "accommodating the rights of employees in exercising rights guaranteed in theAct . . . with rights of an employer to regulate his production requirements andmaintain discipline over his employees.".Here thereisnocontention or evidencethat Gaff's presence in the plant was then required for production or other reasons.And the fact that Gaff did have Respondent's permission to leave also eliminatedany question of a disciplinary ground. In the circumstances, it is clear that Gaff'sright to attend the Board's hearing must prevail and be accorded the statutory pro-tection"However, even assuming, for argument's sake, that Respondent had agood-faith but mistaken belief that Gaff had left the plant without permission andhad infringed the plant rule, the result would be thesame.Such a good-faith be-liefwould not be an adequate defense where, as here, it affirmatively appears thatGaff's asserted infraction of the plant rule did not in fact occur.Consequently, theeffect of the reprimand was to penalize Gaff for engaging in a protected activity.Respondent thereby violated Section 8(a)(1) of the Act.'However, I cannot find that, in reprimanding Gaff, Respondent had such a good-faith belief or that it was legitimately concerned with the alleged breach of a plantrule.On all the evidence, the inference is reasonable that the reprimand wouldnot have been issued but for Gaff's direct participation and testimony in the Boardproceeding against Respondent, her leadership in the Union,28 and her involvementwith Union Representative Carter, of whose actions on May 17 Respondent wassharply critical.Accordingly, I conclude that Respondent also violated Section 8(a)(3) and (4) of the Act"Baker received a formal reprimand on May 27,30 as follows: "Violation of Com-pany regulation No. 13 leaving place of work during working hours 91 on Friday,May 17, 1963, to summon Betty Gaff from the Punch Press Department." Shetestified she was "very upset" about it, and spoke to Buckles, the tool designer, withwhom she was personally acquainted.Buckles said, "Oh, if I were you I wouldjust forget it.If it had been anybody besides the Union, they would never havesaid a word about it."She declined to accept a union steward's offer "to take care of the reprimand,"stating that she wished to talk first to Superintendent Muhn. She approachedMuhn, told him she had turned down the Union's offer, and explained that she hadhad no knowledge of the plant rule and had acted as she did because she thoughtthere was an emergency.Muhn said he would see what he could do, and wouldtalk to Jerry Morrill.Muhn later told Baker that it was "too late to do anythingabout it," that "the Union's lawyer had already contacted our lawyer," and that ifhe,Muhn, "said anything now it would make him look this tall" (gesturing thesize of about a half inch).Thereafter, the Union filed a grievance for Baker, which Respondent rejected withthe following reply:TO: Grace BakerSUBJECT: Grievance No. 96-Reprimand for Violation of Company Regula-tion No. 13Infraction of Company regulation No. 13 for reason of escorting Mrs. Carterto someone of Management might have been considered excusable.However,the second infraction of the same regulation by calling from -the floor at a24Eugene Pederson(Modern Linen &Laundry Service,Inc.) v. N.L R B.,234 F. 2d 417(C.A2) ; EnglishMica Company,92 NLRB 766,enfd 195 F 2d 986(C.A4) ; ChautauquaHardware Corporation,103 NLRB 723,enfd. 208 F.2d 750(C A.2) ; Pearson Corpora-tion, X138 NLRB 910, 918.25Standard Packaging Corporation,Royal Lace Paper Division,140 NLRB 628, 629.20E g.,Duralite Co., Inc.,128NLRB 648n Id.; Burnup and Sims,Inc.,137 NLRB 766, 772.28 It appears that the relations then.between Respondent and the Union were in a stateof contention,as shown by the existence of the prior proceeding and the nature of theissues therein,and by Respondent's assertions in its answer to the present complaint.29 See,a g.,Pacemaker Corporation,120 NLRB 987, enfd 260 F. 2d 880(C.A. 7).30 From May 17 to 27 she had been away on a planned vacation in Florida.32As quotedsupra,the regulation continues by stating-"except for reasonable timespent in going to restroom and drinking facilities." ELECTRIC MOTORS AND SPECIALTIES, INC.141great distance from your own work station an employee of Electric Motors andSpecialties Inc., without approval to do so from someone in Management isnot excusable.Relief denied.The testimony adduced by the General Counsel that employees frequently lefttheir work stations for up to 15 minutes to go the restroom to smoke falls short ofestablishing that Respondent condoned breaches of the plant rule or applied itdisparately.Baker was not a member or adherent of the Union, and General Counsel's con-tention that Respondent "believed" she engaged in union activities is devoid of anysupport.She was in no way directly involved with the Board proceeding.By heraccount, she was unaware that Gaff was being called to testify at the Board hear-ing, or that she was assisting in this purpose when she undertook to find Gaff forCarter.While she undoubtedly felt justified that, because of the personal emer-gency she imagined, she was performing a kind and considerate act, her unusualerrand through various departments across the plant was in fact unauthorized andcontrary to a plant rule.Buckles was not shown to be a supervisor or manage-ment agent in this connection.His remark to Baker to the effect that she wouldnot have been reprimanded but for the fact that the Union, i.e., Carter, was in-volved, can be taken as no more than an expression of his own opinion and notattributable to Respondent.Nor was Baker's unknowing involvement with a unionagent, Carter, sufficient to establish an unlawful motive by Respondent. In sum, Ifind the evidence fails to sustain the General Counsel on this issue, and shall dismissthe complaint as to Baker.C. The warning to HirschbielHirschbiel had held the elected office of chief steward in the plant since the com-mencement of contract relations with the Union in March 1962.During thisperiod, she personally processed about half of the 100 grievances filed under thecontract.About September 3, she approached the foreman of her department,Gene Berghorn, concerning a possible contract violation by Respondent, allegedlyin assigning certain work to a new, probationary employee instead of recallingregular employees on layoff status.On Berghorn's apparent explanation that theassignment was experimental and would not continue, Hirschbiel decided not to filea grievance.On September 10 it appeared that the probationer was still being usedin the same work.Hirschbielagainbroached the subject with Berghorn on theplant floor.She gave the following credible account of the discussion in sub-stance: Berghorn became angry and ordered her to leave the floor. She replied thatshe was "trying to take the first step grievance with him" and asked if he was "go-ing along."He directed her to the front office, where both proceeded and theconversation continued.Superintendent Muhn and Foreman Cramer were then oc-cupied in the front office listening to an interplant radio; at one point they toldHirschbiel not to talk so loudly. In the office, among other things, Berghorn chal-lenged her, "Are you the Union?"He also remarked that-"Everything went alongout here all right until you started throwing your weight around."Finally, Berg-horn agreed to look into the matter and let her know. Later in the day he in-formed her, after quoting from the contract, that the complaint was rejected.Thesame day, September 10, Hirschbiel filed for the Union a written grievance (step2), indicating that Foreman Berghorn had denied the oral complaint. She hadnot raised her voice on the plant floor; and in the front office she was only tryingto talk above the noise of the radio.The former conversation lasted 3 minutes,and the latter 3 to 5 minutes.Berghorn's version was not materially in conflict with that of Hirschbiel.Essen-tially,he indicated that they were both "a little belligerent," "getting riled" andtalking loudly, that on the plant floor about six employees were within hearingrange, 10 to 15 feet 3' and that he ordered her off the floor because "it was embar-rassing to him to have someone tell him how to run [his] line," especially a sub-ordinate employee.JerryMorrill became acquainted with the incident "within several hours after itoccurred" when he heard Muhn, Cramer, and Lester Prifogle talking about it "ina humorousvein."Morrill then decided to investigate "to find out what hap-32None of these employees was called to testify ; there is no evidence that they actuallyheard the conversation or were disturbed. 142DECISIONSOF NATIONALLABOR RELATIONS BOARDpened."He questioned Muhn, Cramer, and Berghorn, but not Hirschbiel.OnSeptember 11 he sent a "written warning" to Hirschbiel, a copy of which was placedin her personnel file, as follows:Subject:Written warning with regard to your discussion on floor with supervisorI do not know what provoked your ire yesterday, regarding Gene Berghorn,however, I cto feel it was not evidence of the proper respect an employeeshould exeicise with regard to a supervisor.This is doubly so when it can beshown that it was necessary to request that you leave the production areabecause the discussion was, to say the least, a disruption of the attention of theother employees to the respective jobs on the production line.It is with some regret that I view the action of our supervisor in becomingequally belligerent, and for that I want to offer my apologies, however, tem-pering this with my belief, that you did provoke this action on his part.This is to be considered as a written warning in this matter and as such hasbeen placed in your personnel file. It would be wise if you would controlyour temper because I believe that we do not have to tolerate such actions onyour part indefinately [sic].Mori ill gave testimony as to the "basic reason" for the "reprimand" of Hirschbiel:Well, the insubordination of the employee to the supervisor, the fact thatthey had interrupted the department and ... I wasn't going to tolerate condi-tions which bordered on anarchy in our plant.... There was no respect for thesupervisor.Morrill also gave Berghorn a copy of the written warning to Hirschbiel and toldhim "to understand" that it wasa reprimand to him."On September 13, Hirschbiel filed a formal grievance protesting the warning shereceived "for performing her duties as Chief Steward of Local 997."On the samedate,Morrill replied to the grievance, viz:SUBJECT: Grievance No. 104 in regard to written warningYour waining was not unwarranted and had you been the least bit apologeticabout your conduct, I would have considered removing it.I absolutely do not believe that your action in the matter upon which I wrotethe waining could be considered as proper decorum of a person filling the officeof Union Stewardmuch lessher "duty."Grievance denied.There is no dispute, and it is plain, that Hirschbiel's conduct in question on Sep-tember 10 involved the presentation of a grievance for the Union, as specificallyprovided under steps 1 and 2 of the contract procedures,supra.It is basic in thelaw that she was thus directly engaged in a protected activity "As described, the evidence fails to substantiate any of Respondent's chargesagainst her of insubordination, "bordering on anarchy," disrespect for a supervisor,or disruption of pioduction." Even accepting Berghorn's testimony in its entirety,e.g., that both were "a little belligerent" and spoke in loud tones, there is scarcejustification for the serious criticisms of Hirschbiel, and no ground for deprivingher of statutory protection in her grievance activity.Berghorn did not complainof disrespect or insubordination by Hirschbiel, and himself undertook no actionagainst her.Nor did Muhn or Cramer, who were exposed to part of the conver-sation.In the investigation, by Morrill, a report from Hirschbiel was not sought.The record reveals,inter alia,thatRespondent resented generally the number ofgrievances filed and the manner of their presentation by Hirschbiel. It was not inRespondent's sphere to regulate her "proper decorum" in filling her office of chiefsteward for the Union, apart from flagrant abuses of conduct not present here.Indeed, if the prosecution of grievances or other representative functions of theUnion were subjected to the peril of discipline for such conductas raisingvoices or"improper decorum" in the judgment of an employer, it should be obvious that theessential process of collective bargaining would be measurably frustrated. In anycase, I find that Morrill seized upon the incident between Hirschbiel and Berghornon September 10 as a vehicle for hampering Hirschbiel's legitimate activities as aunion steward.The formal warning issued to her, including the language "that wedo not have to tolerate such activities on your part indefinitely," was clearly preju-Nothing was placed In Berghorn's personnel file on the matter.3'E.g.,Farmers Union Cooperative Marketing Ass'n.,145 NLRB1; Ryder Tank, Lines,Ine,135 NLRB 936;Monsanto Chemical Company,130 NLRB 1097. ELECTRIC MOTORS AND SPECIALTIES,INC..143dicial to her job security.I conclude that Respondent thus discriminated againstHirschbiel for engaging in conduct protected under Section 7, and that it therebyviolated Section 8(a)(1), as alleged."D. The reduction-of Hirschbiel'swage rateFrom January 1951 until November 1952, Hirschbiel worked for Respondent inthe department called the SP-25 line.Thereafter,for a period of 10 years, she wasa turret lathe operator in the machine shop. She was rated by Respondent as a"good worker" and one who "did a pretty good job" in most jobs.' She receivedthe premium pay under the contract of $1.671/2 an hour for her classification inwage group IV; only 5 of some 100 to 150 women in the plant were given suchtop pay. In November 1962, she was involuntarily transferred out of the machineshop to the punch press department because of her allegedincompatibility with thesupervisor and other people in the department.37However,she was expressly in-formed that she would continue to receive the same pay of $1.67/, although herclassification in the punch press department was lower rated,inwage group VI,under the contract.She was also told that she would not ever be transferred backto the machine shop.A formal grievance relating to the transfer was,processed through final arbitra-tion,heard on June 22, 1963.The arbitrator,noting specifically that Hirschbielwas transferred"with the same rate of pay," found"no tangible evidence that thesaid action was discriminatory."33In addition,although Hirschbiel's seniority statusin light of the transfer was not formally made an issue before him, the arbitratorspecially held that Respondent"shallmaintain...Hirschbiel's full seniority asheretofore required in the machine department."Thereafter,for about 8 months, Hirschbiel worked in the punch press department,and no question was raised as to her $1.671/2 rate,even though she was unable tomake production on this job.On June 24,she was transferred to the SP-25 de-partment and assigned to hub turning.In a written memorandum,she was toldthat her "wages will be kept at the same rate as at present-which is over the stand-ard rate for the hub turning job.This is subject to reconsideration later."OnAugust 22, Hirschbiel'swage rate was reduced from $1.671/2 to $1.50," for theassigned reason, as stated in Respondent's letter to her:Since you are now demonstrating that you are capable of exceeding the min-imum requirements on your present job and while not up to the standard forthat job-we now consider you to be qualified in your present job assignment.As you well know you have carried'a rate substantially above those of thejobs in which we have allowed you to attempt to qualify.The reason we didthis is that we did not consider any of these to be more than temporary assign-ments until you could qualify on one of them.Now that you have qualifiedwe do not consider your old rate to be proper and are forced to reduce yourrate to that of the standard for the job which you are now performing.Since the beginning of her employment,Hirschbiel has been a member of theUnion and a participant in organizational campaigns at Respondent'splant.Shewas active in the campaign which resulted in the Union's certification in October1961,was elected to chief steward in March 1963,and thereafter processed nu-merous'grievances,as previously noted.In connection with the prior proceedingagainst Respondent,she was named in- the complaint and gave testimony at thehearing.3'IbidAnd seeN L.IL B. v. Symons Mannifacturing Co.,328-F. 2d 835 (,CA. 7), enfg.141 NLRB 558.36As late as June 24,1963, in,a letter to Hirschblel,Respondent stated that"obviously"she is "a skilled machinist."37The underlying reason for the friction is not clearly shown.Respondent's brief hereinasserts that Hirschbiel's"conduct and attitude"then made it"impossible to keep herlonger"in that departmentAs noted, her functions as chief steward beganin March 1962.38 In the earlier stages of the grievance procedure,Respondent defended the tiansfer onthe basis,inter alas,that the "problem was resolved,with fairness and to the best interestsof all involved,especially since there was no action taken with regard to lowering Vir-ginia's rate to be in line with her new job."And also, significantly,it stated. "It waswith regardto the long service that Virginia was transferred to the lower rated job with-out a reduction in pay "11The standard rate in wage group VI is$1.50 and the premium rate $1 57. 144DECISIONS OF NATIONALLABOR RELATIONS BOARDThe General Counsel alleges in violation only the wage reduction, and not anyof the transfers.Respondent'sposition is that since the original transfer had beenfinally resolved by the arbitrator as nondiscriminatory, Hirschbiel was entitled onlyto the standard pay rate under the contract in her present job for which she quali-fied.More specifically, it explains that Hirschbiel continued to receive the $1.671/2wage on lower rated jobs during the 10 months since her transfer from the machineshop only because she -had not until August 22 qualified on a different job.I do not find as conclusive on either side of the question the evidence taken ofRespondent's practices concerning other employees who were transferred fromhigher to lower rated wage groups. It has not been convincingly shown that Re-spondent was in any way precluded, by reason of the contract or demonstrated pastpractices,from continuing to pay Hirschbiel the $1.671/2 rate in lower rated jobs `°The reason advanced by Respondent for the rate reduction, that this was the firstoccasion since the original transfer that Hirschbiel qualified on a particular job, isrejected as wholly implausible and artificial.Hirschbielwas virtually promisedupon being transferred that her pay rate would remain the same. Indeed, as a goodand skilled worker, she was concededly capable of earning this wage in the machineshop where she had spent 10 years. Following the original transfer, for a periodof some 10 months, she was in fact paid such rate, even though for the time shewas unable to "make production." She was never told that the $1.671/2 wage wastemporary or would be reduced when she qualified on a new (lower rated) job-which, conceivably, could have been accomplished within days of the first transfer.Nor was there any inkling of such purpose indicated by Respondent to the Unionor the arbitrator while her grievance on the transfer was being processed throughthe successive steps of the contract procedures.As shown, the information Re-spondent gave out was much to the contrary." It is seriously questionable whetherthe arbitrator's decision would have been the same had the factor of a wage re-duction been present before him."In light of the entire record, and in particular view of the fallacious and dis-credited ground Respondent advanced for Hirschbiel's pay reduction, its demon-strated hostility toward the zealous manner in which Hirschbiel fulfilled her officeas chief steward in presenting and prosecuting grievances,and in general her mili-tancy on behalf of the Union, I find and conclude that Respondent, in reducing herpay, discriminated against her because of her union and protected activities,in vio-lation of Section 8(a)(3) and (1) of the Act"While I have considered as partof Respondent'smotivation Hirschbiel's participation in the prior proceeding in theposture of a strong proponent of the Union, I cannot find on the evidence pre-sented" that Respondent was also particularly motivated by reason of Hirschbiel's40The $1 673/2 wage was in excess even of the premium rate for wage group VI (seefootnote 39), which classification she carried since her original transfer in November 1962.41These parties may have been deliberately misled by Respondent.For example, oncross-examination, Personnel Director Ludwig admitted that Respondent "held up doinganything about permanent transfer and wages until such time as this matter had beencompletely settled."To the same effect, Jerry Morrill testified that Respondent did notwish "to muddy the water in this area when we went through grievance procedures " Inany event, this testimony clearly contradicts Respondent's essential defense that Hirsch-biel's pay rate was not reduced prior to August 22 because until then she had not qualifiedon a new job42The validity of the arbitrator's decision Is not directly in issue, and therefore nodetermination need be made whether in the circumstances revealed herein it would behonored under Board doctrine,as discussedsupra.43Evidence was adduced concerning the subject of Hirschbiel's eyesight which, I find,need not be'discussed at any lengthA single item of testimony is recorded in whichPersonnel Director Ludwig appears to state that a doctor's report, solicited and receivedby Respondent, played a part in the decision to reduce Hirschblel's pay.The docu-mented fact is that the doctor's report was not given until September,afterthe wagereduction on August 22.Considering the context, the wording of the question to whichLudwig replied, and other evidence on the subject, I am of the opinion that Ludwig wasconfused and this testimony was not intendedWhile it was shown that, allegedly be-cause of her poor eyesight, Hirschbiel was again reassigned on the SP-25 line from hubturning to insulating stators, a job involving no moving machinery, there is no issuehere concerning that transfer. It is undisputed that the condition of Hirschbiel's eyes, asshe testified, has been the same during all the years since 1951 in which she had beenemployed on moving machinery, e g., the turret lathe44As the hearing took place in May and the wage reduction in late August, the allegedelement of timing is not established. ELECTRIC MOTORS AND SPECIALTIES, INC.145attendance and giving testimony at the hearing.In any event,the remedy wouldbe the sameI shall therefore dismiss the allegation of a Section 8(a)(4) violationas to her.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHavingfound thatRespondent has engaged in certainunfair laborpractices, Iwill recommendthat itcease anddesist therefromand take certainaffirmative ac-tiondesigned to effectuate the policies of the Act.Ithas been found thatRespondentunlawfully issueda formal reprimand toBetty Gafffor attending a Board hearing to givetestimony, and a writtenwarningto Virginia Hirschbiel for her activityin presenting a grievance as chief steward, inbothinstances substantially affectingtheir future job security.Itwill therefore berecommendedthat Respondentfully rescind suchactions, expunge fromtheir per-sonnel filesany adverse matter relatingthereto, anddirectly notify theseemployeesaccordingly.It has also been found that Respondent discriminatorily reduced thewage rate of Hirschbiel (from $1.671/2 to $1.50 per hour). It will therefore berecommendedthatRespondent restoreHirschbielto the wage rateshe receivedprior to the discrimination, and make her whole for any loss ofearningsshe suf-fered by reason of the discrimination by payment to her of a sum of money equalto that which she normally would have earned, absent the discrimination. Suchpay loss shall be computed with interest at the rate of 6 percentper annum, in themanner setforthinIsisPlumbing & Heating Co.,138 NLRB 716.Upon the foregoingfindings offact, and upon the entire recordin the cases, Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commercewithinthemeaningof Section 2(6) and(7) of the Act.2.The Union is a labororganizationwithin themeaning of Section2(5) of theAct.3.By discriminating against BettyGaff and Virginia Hirschbielin regardto theirhire and tenure of employment,therebydiscouragingmembership in the Union,Respondent has engaged in and is engaging in unfairlabor practicesaffecting com-merce within the meaning of Section8(a)(3) of the Act.4.By discriminating against BettyGaff becauseshe appeared at a Board hearingto give testimonyunder the Act, Respondentengaged in and is engagingin unfairlabor practices affecting commercewithinthemeaning of Section8(a) (4) of theAct.5.By theforegoing conduct,and by issuing a written warning toVirginia Hirsch-biel because she was engaging in a protectedactivityof presenting a grievance,Respondent interferedwith,restrained,and coerced employees in the exercise ofrights guaranteed in Section7 of the Act, and therebyhas engaged in and is en-gaging in unfair labor practiceswithin themeaning of Section 8(a)(1) ofthe Act.6.fhe aforesaid unfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the cases,I recommend that Respondent,ElectricMotorsand Specialties,Inc.,Garrett,Indiana,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:ta)Discouragingmembership in International Union of Electrical,Radio &Machine Workers,AFL-CIO,and its Local 997,or in any other labor organiza-tion,by issuing reprimands or warnings to employees affecting their job security,by reducing their wages, or in any other manner discriminating in regard to theirhire or tenure of employment or any term of condition of employment.770-07G--65- -vol 14911 146DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Discriminating against employees because they have filed charges,appearedat a Board hearing to testify,or have given testimony under the Act.(c) Issuing reprimands or warnings to employees affecting their job security be-cause they engaged in protected activities under the Act.(d) In any like or related manner interfering with,restraining,or coercing em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.2.Take thefollowing affirmative action designed to effectuate the policies of theAct:(a)Restore Virginia Hirschbiel to the wage rate she received prior to the dis-crimination against her,without prejudice to her seniority or other rights or privi-leges, and make her whole for any loss of earnings,in the manner set forth in thesection entitled "The Remedy."(b)Rescind the reprimand issued to Betty Gaff and the warning issued to Vir-ginia Hirschbiel,expunge from their personnel files any matter relating thereto ad-versely affecting their job security, and directly notify these employees that suchactions have been taken by Respondent.(c) Post at its Gariett, Indiana, plant, copies of the attached notice marked"Appendix." ''GCopies of said notice, to be furnished by the Regional Director forRegion 13, shall, atter being duly signed by Respondent, be posted immediatelyupon receipt thereof, and be maintained for a period of 60 consecutive days there-after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure that said notices arenot alteied, defaced, or covered by any other material.(d)Notify the Regional Director for Region 13, in writing, within 20 days fromthe receipt of this Trial Examiner's Decision,what steps Respondent has taken tocomply herewith.'It is further recommended that the complaint be dismissed insofar as it allegesviolations of the Act not specifically found herein.96 If this Recommended Order Is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"In the noticeIf the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "a decree oftheUnited States Court of Appeals, enforcing an Order" for the words "a Decisionand Order "16 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read. "Notify the Regional Director for Ilegion 13, in writing within 10 days from thedate of this Order, what step,, the Respondent hab taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT discourage membership in International Union of Electrical,Radio &MachineWorkers, AFL-CIO, and its Local 997, or in any other labororganization,by reducing wages, or issuing reprimands or warnings affectingthe job security of employees, or in any other manner discriminating in regard totheir hire of tenure of employment or any term or condition of employment.WE WILL NOT discriminateagainstemployees because they have filedcharges, appeared at a Board hearing to testify, or have given testimony underthe Act.WE WILL NOTissue reprimands or warnings affecting the job security of em-ployees because they engaged in protected activities under the Act.WI:WILL NOT in any like or related manner interfere with, restrain, orcoerce employees in the exercise of the right to self-organization, to formlabor organizations,to join or assist the above-named or any other labor or-ganization, to bargain collectively through representatives of their own choos-ing, and to engage in any other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection,or to refrain from any or allsuch activities.WE WILL restore Virginia Hirschbiel to her former wage rate prior to thediscrimination against her,and make her whole for any loss of earnings shemay have suffered by reason of the discrimination against her. SARKES TARZIAN, INC.147WE WILL rescind the reprimand issued to Betty Gaff for appearing at aBoard hearing to testify, and the warning issued to Virginia Hirschbiel forpresenting a grievance, expunge from their personnel files any matter relatingthereto adversely affecting their job security, and directly notify these employ-ees that we have taken such action.All our employees are free to become or remain, or refrain from becoming orremaining, members of International Union of Electrical, Radio & Machine Work-ers,AFL-CIO, and its Local 997, or of any other labor organization.ELECTRIC MOTORS AND SPECIALTIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 176 WestAdams Street, Chicago, Illinois, Telephone No. Central 6-9660, if they have anyquestion concerning this notice or compliance with its provisions.Sarkes Tarzian,Inc.andInternational Brotherhood of Electri-calWorkers,AFL-CIO,Local Union 1424.Case No. 25-CA-1875.October 26, 1964DECISION AND ORDEROn July 30, 1964, Trial Examiner George A. Downing issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices within the meaning of the Act, and recommending that it ceaseand desist therefrom and take certain affirmative action, as set forthin the attached Trial Examiner's Decision. Thereafter, the Respond-ent filed exceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the. modifications hereinafternoted.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner, and orders that Respondent, Sarkes149 NLRB No. 17.